     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 1 of 7

 1   TIMOTHY J. WASIEWSKI (SBN 302306)
     O’LAUGHLIN & PARIS, LLP
 2   2617 K Street, Suite 100
     Sacramento, California 95816
 3   Telephone:     (916) 264-2045
     Facsimile:     (916) 264-2040
 4   Email:         tw@olaughlinparis.com

 5   Attorney for Defendant-Intervenor
     OAKDALE IRRIGAITON DISTRICT
 6

 7   KENNETH ROBBINS (SBN 72389)
     ROBBINS, BROWNING, GODWIN & MARCHINI, LLP
 8   700 Loughborough Drive, Suite D
     P.O. Box 2067
 9   Merced, CA 95344
     Telephone:    (209) 383-9334 x16
10   Facsimile:    (209) 383-9386
     Email:        kmr@rbgmlaw.com
11
     Attorney for Defendant-Intervenor
12   SOUTH SAN JOAQUIN IRRIGATION DISTRICT

13

14                                 UNITED STATES DISTRICT COURT

15                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16

17    PACIFIC COAST FEDERATION OF                       Case No. 1:20-cv-00431-DAD-EPG
      FISHERMEN’S ASSOCIATIONS, et al.,
18                                                      STIPULATION AND ORDER
                         Plaintiffs,                    REGARDING INTERVENTION BY
19                                                      OAKDALE IRRIGATION DISTRICT AND
             v.                                         SOUTH SAN JOAQUIN IRRIGATION
20                                                      DISTRICT
      WILBUR ROSS, et al.,
21                                                      (Doc. Nos. 177, 209)
                         Defendants.
22

23

24          This stipulation is entered into by Plaintiffs Pacific Coast Federation of Fishermen’s

25   Associations, Institute for Fisheries Resources, Golden State Salmon Association, Natural

26   Resources Defense Council, Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute

27   (“Plaintiffs”); Defendants Wilbur Ross, in his official capacity as Secretary of Commerce; Chris

28   Oliver, in his official capacity as Assistant Administrator for Fisheries at the National Oceanic
                                                       1
                    STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 2 of 7

 1   and Atmospheric Administration; National Marine Fisheries Service; David Bernhardt, in his

 2   official capacity as Secretary of Interior; Aurelia Skipwith, in her official capacity as Director of

 3   the U.S. Fish and Wildlife Service; U.S. Fish and Wildlife Service; Brenda Burman, in her

 4   official capacity as commissioner of U.S. Bureau of Reclamation; U.S. Bureau of Reclamation

 5   (“Federal Defendants”); Defendants-Intervenors Westlands Water District and San Luis & Delta-

 6   Mendota Water Authority (together, “SLDMWA and Westlands”); Defendant-Intervenor State

 7   Water Contractors (“SWC”); Defendants-Intervenors Sacramento River Settlement Contractors

 8   (“SRS Contractors”),1 the Defendant-Intervenor Tehama-Colusa Canal Authority (“TCCA”),

 9   Defendant-Intervenor Contra Costa Water District, proposed Defendant-Intervenor Oakdale

10   Irrigation District (“OID”), proposed Defendant-Intervenor South San Joaquin Irrigation District

11   (“SSJID”), potential Defendants-Intervenors Friant Water Authority and Arvin-Edison Water

12   Storage District, and potential Defendants-Intervenors City of Folsom, City of Roseville and San

13   Juan Water District, all of which are collectively referred to herein as the “Parties.”

14                                                      RECITALS

15            WHEREAS, Plaintiffs filed the instant action in the U.S. District Court for the Northern

16   District of California (“Northern District Court”), against the Federal Defendants. ECF Doc. No.

17   1.

18            WHEREAS, the Northern District Court granted a motion by SLDMWA and Westlands

19   for permissive intervention. ECF Doc. No. 37.

20            WHEREAS, the Northern District Court granted the SRS Contractors and TCCA
21   permissive intervention pursuant to the terms of a stipulation. ECF Doc. No. 102.

22            WHEREAS, the Northern District Court transferred the instant action to the U.S. District

23   Court for the Eastern District of California (“this Court”) by order dated March 20, 2020. ECF

24   Doc. No. 112.

25            WHEREAS, this Court granted a motion by the SWC for permissive intervention with

26   conditions on briefing. ECF Doc. No. 122.
27   1
       The entities comprising the SRS Contractors are identified in the Stipulation and Order Regarding Intervention of
     the SRS Contractors, ECF Doc. No. 102, and the Stipulation and Order Regarding Intervention of City of Redding
28   and Knights Landing Investors, LLC, ECF Doc. No. 124.
                                                                2
                      STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 3 of 7

 1           WHEREAS, this Court granted the City of Redding and Knights Landing Investors

 2   permissive intervention as part of the SRS Contractors, pursuant to the terms of a stipulation. ECF

 3   Doc. No. 124.

 4           WHEREAS, OID and SSJID moved to intervene in the instant action by notice of motion

 5   and motion dated May 14, 2020, wherein they asserted that they jointly hold adjudicated, pre-

 6   1914 water rights on the Stanislaus River that are senior to those held by the U.S. Bureau of

 7   Reclamation, and that they are parties to a 1988 agreement with the U.S. Bureau of Reclamation.

 8   ECF Doc. No. 177.

 9           WHEREAS, Plaintiffs filed a response to OID and SSJID’s motion to intervene, opposing

10   the motion to intervene as a matter of right, but not opposing their application for permissive

11   intervention, so long as such intervention was subject to certain conditions as articulated in

12   Plaintiffs’ response. ECF Doc. No. 186.

13           WHEREAS, this Court issued an order dated July 10, 2020 (and filed July 13, 2020),

14   regarding page limitations and other requirements for briefing and directing certain parties,

15   including Plaintiffs, OID, and SSJID, to meet and confer in an attempt to resolve remaining

16   disputes regarding pending intervention motions (“Order re Page Limits”). ECF Doc. No. 208.

17           NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

18   respective counsel, as follows:

19           1.      OID and SSJID shall be granted permissive intervention in this action, subject to

20   the page limits and other restrictions on all briefing pursuant to the Court’s Order re Page Limits,
21   ECF Doc. No. 208, as well as any additional limitations that the Court may impose on that

22   intervention, now or in the future, to ensure the fair and efficient resolution of this litigation.

23           2.      OID and SSJID shall promptly file their answer in intervention to Plaintiffs’ First

24   Amended Complaint (ECF Doc. No. 177-4).

25           3.      Plaintiffs, OID and SSJID agree to abide by the Court’s Order re Page Limits,

26   including the order’s provisions regarding duplicative briefing. ECF Doc. No. 208.
27

28
                                                          3
                     STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 4 of 7

 1   Dated: July 24, 2020                   /s/ Barbara J. Chisholm              .
                                            Barbara J. Chisholm
 2
                                            HAMILTON CANDEE (SBN 111376)
 3                                          BARBARA JANE CHISHOLM (SBN 224656)
                                            ELIZABETH VISSERS (SBN 321365)
 4                                          ALTSHULER BERZON LLP
                                            177 Post St., Suite 300
 5                                          San Francisco, CA 94108
                                            Telephone: (415) 421-7151
 6                                          Facsimile: (415) 362-8064

 7                                          Attorneys for Plaintiffs Golden State Salmon
                                            Association, Natural Resources Defense Council,
 8                                          Inc., Defenders of Wildlife, and Bay.Org d/b/a The
                                            Bay Institute
 9

10   Dated: July 24, 2020                   /s/ Glen H. Spain                        .
                                            Glen H. Spain
11
                                            GLEN H. SPAIN (SBN 88097)
12                                          P.O. Box 11170
                                            Eugene, OR 97440-3370
13                                          Telephone: (541) 689-2000

14                                          Attorney for Plaintiffs Pacific Coast Federation of
                                            Fishermen’s Associations and Institute for Fisheries
15                                          Resources
16
     Dated: July 24, 2020                   O’LAUGHLIN & PARIS, LLP
17

18                                          By:       /s/ Timothy J. Wasiewski____
                                            TIMOTHY J. WASIEWSKI
19
                                            Attorneys for Proposed Defendant-Intervenor
20                                          OAKDALE IRRIGATION DISTRICT
21
     Dated: July 24, 2020                   ROBBINS, BROWNING, GODWIN &
22                                          MARCHINI
23
                                            By: ______/s/ Kenneth Robbins_________
24                                          KENNETH ROBBINS
25                                          Attorneys for Proposed Defendant-Intervenor
                                            SOUTH SAN JOAQUIN IRRIGATION
26                                          DISTRICT
27

28
                                                4
                   STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 5 of 7

 1   Dated July 24, 2020                    U.S. DEPARTMENT OF JUSTICE
                                            ENVIRONMENTAL & NATURAL RESOURCES
 2                                          DIVISION, WILDLIFE & MARINE RESOURCES
                                            SECTION
 3
                                            By: ___/s/ Lesley Lawrence-Hammer_______
 4                                          LESLEY LAWRENCE-HAMMER
                                            Attorneys for Federal Defendants
 5

 6   Dated July 24, 2020                    DOWNEY BRAND LLP

 7                                          By: ______/s/ Meredith Nikkel_____________
                                            MEREDITH NIKKEL
 8
                                            Attorneys for Proposed Defendants-Intervenors
 9                                          RECLAMATION DISTRICT NO. 108, SUTTER
                                            MUTUAL WATER COMPANY; NATOMAS
10                                          CENTRAL MUTUAL WATER COMPANY;
                                            RIVER GARDEN FARMS WATER COMPANY;
11                                          PLEASANT GROVE-VERONA MUTUAL
                                            WATER COMPANY; PELGER MUTUAL
12                                          WATER COMPANY; MERIDIAN FARMS
                                            WATER COMPANY; HENRY D. RICHTER, et al.;
13                                          HOWALD FARMS, INC.; OJI BROTHERS
                                            FARM, INC.; OJI FAMILY PARTNERSHIP;
14                                          CARTER MUTUAL WATER COMPANY;
                                            WINDSWEPT LAND AND LIVESTOCK
15                                          COMPANY; MAXWELL IRRIGATION
                                            DISTRICT; BEVERLY F. ANDREOTTI, et al.;
16                                          TISDALE IRRIGATION AND DRAINAGE
                                            COMPANY; PROVIDENT IRRIGATION
17                                          DISTRICT; PRINCETON-CODORA-GLENN
                                            IRRIGATION DISTRICT and TEHAMACOLUSA
18                                          CANAL AUTHORITY

19   Dated July 24, 2020                    SOMACH SIMMONS & DUNN

20                                          By: ______/s/ Andrew Hitchings________
                                            ANDREW HITCHINGS
21
                                            Attorneys for Defendants-Intervenors GLENN
22                                          COLUSA IRRIGATION DISTRICT;
                                            RECLAMATION DISTRICT NO. 104;
23                                          CONAWAY PRESERVATION GROUP, LLC;
                                            DAVID AND ALICE the VELDE FAMILY
24                                          TRUST; PELGER ROAD 1700, LLC;
                                            ANDERSON- COTTONWOOD IRRIGATION
25                                          DISTRICT; CITY OF REDDING; and KNIGHTS
                                            LANDING INVESTORS, LLC
26
27

28
                                               5
                   STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 6 of 7

 1

 2    DATED: July 24, 2020              KRONICK, MOSKOVITZ, TIEDEMANN &
                                        GIRARD
 3                                      By: ______/s/ Daniel J. O'Hanlon__________
                                        DANIEL J. O'HANLON
 4
                                        Attorneys for Defendant-Intervenors
 5                                      SAN LUIS & DELTA-MENDOTA WATER
                                        AUTHORITY and WESTLANDS WATER
 6                                      DISTRICT
 7
      DATED: July 24, 2020              VAN NESS FELDMAN LLP
 8                                      By: ______/s/ Jenna R. Mandell-Rice_______
                                        JENNA R. MANDELL-RICE
 9
                                        Attorneys for Defendant-Intervenor
10                                      THE STATE WATER CONTRACTORS

11    DATED: July 24, 2020              KAPLAN, KIRSCH & ROCKWELL, LLP
                                        By: _________/s/ Matthew G. Adams_______
12                                      MATTHEW G. ADAMS
13                                      Attorneys for Proposed Defendant-Intervenors
                                        FRIANT WATER AUTHORITY and ARVIN-
14                                      EDISON WATER STORAGE DISTRICT
15
      DATED: July 24, 2020              PERKINS COIE LLP
16                                      By: __________/s/ Marc R. Bruner__________
                                        MARC R. BRUNER
17
                                        Attorneys for Defendant-Intervenor
18                                      CONTRA COSTA WATER DISTRICT
19
      DATED: July 24, 2020              BARTKIEWICZ, KRONICK & SHANAHAN,
20                                      PC
                                        By: _________/s/ Jennifer T. Buckman_______
21                                      JENNIFER T. BUCKMAN
22                                      Attorneys for Proposed Defendant-Intervenors
                                        CITY OF FOLSOM, CITY OF ROSEVILLE, and
23                                      SAN JUAN WATER DISTRICT
24

25

26
27

28
                                             6
                 STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
     Case 1:20-cv-00431-DAD-EPG Document 214 Filed 08/06/20 Page 7 of 7

 1

 2                                                ORDER

 3          Pursuant to the Parties’ Stipulation, the Court hereby grants Oakdale Irrigation District

 4   and South San Joaquin Irrigation District permissive intervention pursuant to the terms of the

 5   Stipulation (Doc. Nos. 177, 209).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 5, 2020
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       7
                   STIPULATION AND ORDER REGARDING INTERVENTION BY OID & SSJID
